Citation Nr: 0402959	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
February 1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the appellant's claim of 
entitlement to death pension benefits based on excessive 
income.  The appellant subsequently perfected this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 
38 C.F.R. §§ 3.3, 3.23 (2003).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a) (2003).  

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2003).  

The appellant has reported income in excess of the specified 
annual maximum rate.  As indicated, however, her annual 
income may be reduced by the amount of any eligible 
unreimbursed medical expenses.  In April 2002, the appellant 
indicated that she had hip surgery and expected her insurance 
to pay for all but her doctor visits.  By letter dated in May 
2002, the RO notified the appellant that if she wanted to 
claim any medical expenses, she should complete the enclosed 
form and return it to the RO after December 31, 2003.  In her 
January 2003 substantive appeal, the appellant again reported 
that she had double hip surgery after the veteran's death.  
Therefore, the appellant should be given another opportunity 
to submit evidence of any unreimbursed medical expenses.



Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA are fully complied with and 
satisfied.  See 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

2.	The RO should provide the appellant 
with another opportunity to submit 
evidence establishing the amount of 
any eligible medical expenses paid 
during the relevant 12-month 
annualization period.  The appellant 
should be asked to provide copies of 
any receipts, canceled checks, or 
other evidence that could establish 
that such expenses were paid.

3.	Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
entitlement to nonservice-connected 
death pension benefits.  If the 
benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for 
response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




